                               UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA

EDWARD GOMEZ,

                     Plaintiff,              No. 2:17-cv-1247 JAM KJN P
         vs.

CDCR, et al.,

                     Defendants.             AMENDED ORDER & WRIT OF HABEAS
                                     /       CORPUS AD TESTIFICANDUM

       Edward Gomez, inmate AL-4706, a necessary and material witness in proceedings in this
case on March 11, 2019, is confined in California Health Care Facility, in the custody of the
Warden; in order to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate before the Honorable
Allison Claire, to appear by video-conferencing at California Health Care Facility, March 11,
2019, at 9:00 a.m.

         ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify by video-conferencing
before the United States District Court at the time and place above, and from day to day until
completion of court proceedings or as ordered by the court;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ;

        3. The Clerk of the Court is directed to serve a copy of this order by email on the
Litigation Coordinator at California Health Care Facility at erin.takehara@cdcr.ca.gov; and

       4. Counsel for defendant, the assigned Deputy Attorney General, shall confirm with the
prison no less than two days prior to the settlement conference that the prison’s video-conference
equipment will connect to the court’s system. Any difficulties shall immediately be reported to
Valerie Callen, Courtroom Deputy, at (916) 930-4199.
                         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden, California Health Care Facility, P.O. Box 32050, Stockton, California,
95213:

        WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above by video-conferencing, and from day to day
until completion of the proceedings or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
Dated: January 31, 2019
gome1247.vc.kjn(2)
